UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G A/1 UNDER THE SECURITIES EXCHANGE ACT OF 1934 (AMENDMENT NO.1) REVETT MINERALS INC (Name of Issuer) Common Shares (Title of Class of Securities) (CUSIP Number) December 31, 2012 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: £ Rule 13d-1(b) þ Rule 13d-1(c) £ Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP NO. 761505205 13G A/1 1 NAME OF REPORTING PERSON Wexford Catalyst Investors LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAINSHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 1.85% 12 TYPE OF REPORTING PERSON OO CUSIP NO. 761505205 13G A/1 1 NAME OF REPORTING PERSON Wexford Spectrum Investors LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAINSHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 6.28% 12 TYPE OF REPORTING PERSON OO CUSIP NO. 761505205 13G A/1 1 NAME OF REPORTING PERSON Wexford Capital LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAINSHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 8.42% 12 TYPE OF REPORTING PERSON PN CUSIP NO. 761505205 13G A/1 1 NAME OF REPORTING PERSON Wexford GP LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAINSHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 8.42% 12 TYPE OF REPORTING PERSON OO CUSIP NO. 761505205 13G A/1 1 NAME OF REPORTING PERSON Charles E. Davidson 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAINSHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 8.42% 12 TYPE OF REPORTING PERSON IN CUSIP NO. 761505205 13G A/1 1 NAME OF REPORTING PERSON Joseph M. Jacobs 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAINSHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 8.42% 12 TYPE OF REPORTING PERSON IN This Amendment No. 1 (this “Amendment”) modifies and supplements the 13G initially filed on October 25, 2012 (the “Statement”), with respect to the common stock, no par value per share (the “Common Stock”), of Revett Minerals Inc., a Canadian corporation (the “Company”). Except to the extent supplemented by the information contained in this Amendment No. 1, the Statement, as amended as provided herein, remains in full force and effect. Capitalized terms used herein without definition have the respective meanings ascribed to them in the Statement. Item 4. should be deleted in its entirety and replaced with the following: Item 4.Ownership Provide the following information regarding the aggregate number and percentage of the class of securities of the issuer identified in Item 1. [Information set forth below is on the basis of 34,484,387 shares of common stock issued and outstanding, as reported in the Company’s Form 10Q filed November 8, 2012.] (i) Wexford Catalyst Investors LLC (a) Amount beneficially owned: 253,175 (b) Percent of class: 1.85% (c) Number of shares to which the person has: (i) Sole power to vote or to direct the vote: 0 (ii) Shared power to vote or to direct the vote: 253,175 (iii) Sole power to dispose or to direct the disposition of: 0 (iv) Shared power to dispose or to direct the disposition of: 253,175 (ii) Wexford Spectrum Investors LLC (a) Amount beneficially owned: 2,163,369 (b) Percent of class: 6.28% (c) Number of shares to which the person has: (i) Sole power to vote or to direct the vote: 0 (ii) Shared power to vote or to direct the vote: 2,163,369 (iii) Sole power to dispose or to direct the disposition of: 0 (iv) Shared power to dispose or to direct the disposition of: 2,163,369 (iii) Wexford Capital LP (a) Amount beneficially owned: 2,899,890 (b) Percent of class: 8.42% (c) Number of shares to which the person has: (i) Sole power to vote or to direct the vote: 0 (ii) Shared power to vote or to direct the vote: 2,899,890 (iii) Sole power to dispose or to direct the disposition of: 0 (iv) Shared power to dispose or to direct the disposition of: 2,899,890 (iv) Wexford GP LLC (a) Amount beneficially owned: 2,899,890 (b) Percent of class: 8.42% (c) Number of shares to which the person has: (i) Sole power to vote or to direct the vote: 0 (ii) Shared power to vote or to direct the vote: 2,899,890 (iii) Sole power to dispose or to direct the disposition of: 0 (iv) Shared power to dispose or to direct the disposition of: 2,899,890 (v) Charles E. Davidson (a) Amount beneficially owned: 2,899,890 (b) Percent of class: 8.42% (c) Number of shares to which the person has: (i) Sole power to vote or to direct the vote: 0 (ii) Shared power to vote or to direct the vote: 2,899,890 (iii) Sole power to dispose or to direct the disposition of: 0 (iv) Shared power to dispose or to direct the disposition of: 2,899,890 (vi) Joseph M. Jacobs (a) Amount beneficially owned: 2,899,890 (b) Percent of class: 8.42% (c) Number of shares to which the person has: (i) Sole power to vote or to direct the vote: 0 (ii) Shared power to vote or to direct the vote: 2,899,890 (iii) Sole power to dispose or to direct the disposition of: 0 (iv) Shared power to dispose or to direct the disposition of: 2,899,890 The total shares of Common Stock reported as beneficially owned by each of Wexford Capital LP (“Wexford Capital”), Wexford GP LLC (“Wexford GP”),Charles E. Davidson (“Davidson”) andJoseph M. Jacobs (“Jacobs”) include the shares of Common Stock reported as beneficially owned byWexford Catalyst Investors LLC (“WCI”) and Wexford Spectrum Investors LLC (“WSI” and, together with WCI, the “Entities”).Wexford Capital may, by reason of its status as manager of the Entities, be deemed to own beneficially the securities of which the Entities possess beneficial ownership. Wexford GP may, as the general partner of Wexford Capital, be deemed to own beneficially the securities of which the Entities possess beneficial ownership. Each of Davidson and Jacobs may, by reason of his status as a controlling person of Wexford GP, be deemed to own beneficially the securities of which the Entities possess beneficial ownership. Each of Wexford Capital, Wexford GP, Davidson and Jacobs shares the power to vote and to dispose of the securities beneficially owned by the Entities.Each of Wexford Capital, Wexford GP, Davidson and Jacobs disclaims beneficial ownership of the securities owned by the Entities and this report shall not be deemed as an admission that they are the beneficial owners of such securities except, in the case of Davidson and Jacobs, to the extent of their respective interests in each member of the Entities. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date: February11, 2013 Company Name WEXFORD CATALYST INVESTORS LLC By: /s/ Arthur H. Amron Name: Arthur H. Amron Title: Vice President and Assistant Secretary WEXFORD SPECTRUM INVESTORS LLC By: /s/ Arthur H. Amron Name: Arthur H. Amron Title: Vice President and Assistant Secretary WEXFORD CAPITAL LP By: Wexford GP LLC, its General Partner By: /s/ Arthur H. Amron Name: Arthur H. Amron Title: Vice President and Assistant Secretary WEXFORD GP LLC By: /s/ Arthur H. Amron Name: Arthur H. Amron Title: Vice President and Assistant Secretary /s/ Joseph M. Jacobs JOSEPH M. JACOBS /s/ Charles E. Davidson CHARLES E. DAVIDSON
